DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 18 July 2022 has been entered.  Claims 1-20 remain pending in the application, with claims 3, 9-11, 14, and 19 having been previously withdrawn from consideration.  Applicant’s amendments to the Specification and Claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action dated 18 April 2022.  Additionally, Applicant’s amendments to the Specification have rendered moot, and thereby overcome, each and every objection to the Drawings previously set forth in the Non-Final Office Action dated 18 April 2022.  Any new and/or pending objection and/or rejection is outlined in the Office Action below.  
Applicant is respectfully reminded of the manner of making amendments in an application as set forth in 37 C.F.R. 1.121.  The amendments to the claims filed 18 July 2022 are not consistent with the rules as set forth in 37 C.F.R. 1.121.  With regards to claim 12, the markings “from one of an audio sensor or a remote communication device the audio sensor or the remote communication device immediate prior version of the claim to have been indicated as deleted subject matter.  Similarly, in claim 17, the markings “from one of an audio sensor or a remote communication device the audio sensor or the remote communication device 
Response to Arguments
Applicant's arguments filed 18 July 2022 have been fully considered but they are not persuasive.  With respect to independent claims 1, 12, and 17, Applicant contends that the claimed subject matter directed to the features of “receiving […] a mode change request from a control signal from one of an audio sensor or a remote communication device to switch the vehicle on a roadway from a first driving mode to a second driving mode” and “transmitting […] a confirmation request to the mode change request to the audio sensor or the remote communication device based on a result of the status of the vehicle” (as recited in amended claim 1 with similar subject matter recited in amended claims 12 and 17) provide distinctions over the cited references applied in the prior rejection of record as set forth in the Non-Final Office Action dated 18 April 2022.  The aforementioned contention is deemed moot because neither Wang (US 2021/0061312 A1, also previously published as WO 2020/181421 A1) alone nor the combination of Wang (US 2021/0061312 A1, also previously published as WO 2020/181421 A1) in view of Kindo et al. (US 2012/0046817 A1) alone has been relied upon to teach the entirety of the subject matter recited in independent claims 1, 12, and 17, as amended.  The new ground of rejection as set forth in the Office Action below additionally relies on the teaching of Urano et al. (US 2018/0105184 A1) in combination with at least Wang to teach each and every limitation of the aforementioned contended independent claims.  Here it is noted that, as currently drafted, the broadest reasonable interpretation of the claim language “one of an audio sensor or a remote communication device” encompasses either an audio sensor or a remote communication device.  As outlined in the rejection under 35 U.S.C. 103 as set forth in the Office Action below, the combination of Wang in view of Urano, or alternatively Wang in view of Urano and Kindo, teaches the subject matter drawn to an audio sensor, with the broadest reasonable interpretation of the claims not necessitating or requiring a remote communication device.
Claim Objections
Claim 1 is objected to because of the following informalities: on lines 8-9, it appears Applicant intended “the audio sensor or the remote communication device” to read --the one of the audio sensor or the remote communication device--.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 8, 12-13, and 16-18 are rejected under 35 U.S.C. 103 as unpatentable over Wang (U.S. Patent Application Publication No. 2021/0061312 A1, also previously published as WIPO Publication No. WO 2020/181421 A1) in view of Urano et al. (U.S. Patent Application Publication No. 2018/0105184 A1) or, in the alternative, under 35 U.S.C. 103 as obvious over Wang (U.S. Publication No. 2021/0061312 A1, also previously published as WIPO Publication No. WO 2020/181421 A1) in view of Urano et al. (U.S. Patent Application Publication No. 2018/0105184 A1) and Kindo et al. (U.S. Publication 2012/0046817 A1).

Regarding Claim 1:
Wang discloses a method for switching a driving mode of a vehicle (see at least: Wang, Abstract and Figs. 5 and 9), comprising: 
receiving, by a processor of a control system of the vehicle, a mode change request from a control signal from one or more input devices to switch the vehicle on a roadway from a first driving mode to a second driving mode (see at least: Wang, Paragraphs [0031]-[0032], [0036], [0038], [0048], [0063]; wherein a driver requests a mode change from a first driving mode (manual driving mode) to a second driving mode (autonomous driving mode)); 
in response to receiving the mode change request, accessing, by the processor, a status of the vehicle (see at least: Wang, Paragraphs [0035], [0038], [0048]-[0049], [0064]); 
transmitting, by the processor, a confirmation request to the mode change request to an audio sensor (audio I/O device unit) based on a result of the status of the vehicle (see at least: Wang, Paragraphs [0040], [0050], [0067], [0085]; wherein the transmitted confirmation request is reproduced audibly to the driver); 
receiving, by the processor, verification of the confirmation request to the mode change request (see at least: Wang, Paragraphs [0050], [0067]); 
initializing, by the processor, a driving transition mode (pending switching state) from the first driving mode to the second driving mode based on the status of the vehicle (see at least: Wang, Paragraphs [0035], [0038], [0041], [0066]); 
wherein the processor sets a duration of time to complete the driving transition mode and monitors safety conditions and safety boundaries regarding the vehicle (see at least: Wang, Paragraphs [0039], [0041], [0050], [0065]; wherein it is at least implicit that the processor continuously monitors safety conditions and safety boundaries while in the driving transition mode because transition to the second (autonomous) driving mode may be canceled based on changes in the safety conditions and safety boundaries); and 
in response to adhering to the safety conditions or the safety boundaries within the duration of time, sending, by the processor, a switching signal to the control system of the vehicle to switch the vehicle from the first driving mode to the second driving mode (see at least: Wang, Paragraphs [0050], [0067]).
Cumulatively Wang establishes that: (i) the request to switch between driving modes originates from the driver using one or more input devices (see at least: Wang, Paragraph [0038]); (ii) the one or more input devices include an audio I/O device unit having a microphone through which to receive voice commands (see at least: Wang, Paragraphs [0032], [0085]); (iii) the confirmation request is transmitted and reproduced audibly to the driver (see at least: Wang, Paragraph [0040]); and (iv) the overall computing device for performing the disclosed invention includes an audio I/O device unit that facilitates voice-enabled functions including at least voice recognition and voice replication (see at least: Wang, Paragraph [0085]).  As such, Wang discloses the presence of an audio sensor in the form of the audio I/O device unit, and that the confirmation request is transmitted to the audio I/O device unit in order to audibly reproduce the confirmation request to the driver as established above.  Wang, however, does not appear explicit with regards to receiving […] a mode change request from a control signal from one of an audio sensor or a remote communication device to switch the vehicle on a roadway from a first driving mode to a second driving mode, but instead generally discloses, as noted above, that the request originates from a driver through one or more input devices.
Urano teaches receiving a mode change request from a control signal from one of an audio sensor or a remote communication device to switch the vehicle on a roadway from a first driving mode to a second driving mode (see at least: Urano, Paragraphs [0043], [0048]; wherein Urano explicitly teaches that the mode change request is a voice input from a driver).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teaching of Urano in the invention of Wang such that the mode change request originating from the driver was through a voice command by way of an audio sensor.  The claim would have been obvious because a particular known technique of allowing a driver to request a driving mode switch through a voice command was recognized as part of the ordinary capabilities of one skilled in the art, and applying the known technique would have yielded predictable results.  Here, as discussed above, Wang discloses an audio sensor (the audio I/O device unit) and discloses that the audio I/O device unit an input device through which to receive voice commands from the driver, and therefore has the necessary components and programming to incorporate the teaching of Urano in that the mode change request is received from a control signal from the audio I/O device unit (audio sensor), with the audio I/O device unit (audio sensor) also having transmitted thereto the confirmation request as disclosed by Wang and as discussed above.
If it is deemed that Wang is not found to explicitly possess or inherently contain the limitation that the processor monitors safety conditions and safety boundaries regarding the vehicle while in the driving transition mode, then Kindo is relied upon to teach this feature.  Similar to Wang, Kindo teaches an invention for switching a driving mode of a vehicle from a first driving mode (manual driving mode) to a second driving mode (autonomous driving mode), wherein the switching includes initializing a driving transition mode (see at least: Kindo, Abstract, and Paragraphs [0024], [0029], [0037]-[0038]).  Kindo teaches that while in the driving transition mode, conditions regarding whether or not automated driving is satisfied are continuously monitored (see at least: Kindo, Paragraphs [0040], [0042]), and that such monitoring is used in combination with a duration of time to complete the driving transition mode (see at least: Kindo, Paragraph [0044]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the continuous monitoring technique while in the driving transition mode as taught by Kindo in the invention of Wang (modified Wang) such that the safety conditions and safety boundaries of Wang were continuously being monitored while in the driving transition mode, and in response to adhering to the safety conditions or the safety boundaries within the duration of time, transition to the autonomous driving mode was completed.  The claim would have been obvious because a particular known of continuously monitoring mode switching conditions while in a driving transition mode having a duration of time was recognized as part of the ordinary capabilities of one skilled in the art as taught by Kindo, and applying the known technique would have yielded predictable results of ensuring safety when switching from a manual driving mode to an autonomous driving mode.  

Regarding Claim 2:
Modified Wang teaches the method of claim 1, wherein (see at least: Wang, Paragraphs [0048], [0067]; wherein the language with a strike-through is directed to a non-elected species).

Regarding Claim 8:
Modified Wang teaches the method of claim 1, wherein the verification of the confirmation request to the mode change request includes at least one of a click on a user interface of the vehicle, a click on a user interface of a remote device, a press of a trigger button in the vehicle or a voice command of an input device in the vehicle (see at least: Wang, Paragraphs [0050], [0067]; wherein the verification of the confirmation request includes at least a voice command of an input device in the vehicle).

Regarding Claim 12:
Wang discloses a system for switching a driving mode of a vehicle (see at least: Wang, Abstract and Figs. 5 and 9), comprising: 
one or more sensors (at least sensors 106, 108, 110, 112, 114) mounted on the vehicle configured to provide a driving mode and a status of the vehicle (see at least: Wang, Paragraphs [0022], [0026], [0032], [0035], [0038]); and 
a processor of a control system of the vehicle (see at least: Wang, Paragraphs [0031], [0036]) configured to:
receive a mode change request from a control signal from one or more input devices to switch the vehicle on a roadway from a first driving mode to a second driving mode (see at least: Wang, Paragraphs [0031]-[0032], [0036], [0038], [0048], [0063]; wherein a driver requests a mode change from a first driving mode (manual driving mode) to a second driving mode (autonomous driving mode)); 
in response to receiving the mode change request, access the status of the vehicle from the one or more sensors (see at least: Wang, Paragraphs [0035], [0038], [0048]-[0049], [0064]); 
transmit a confirmation request to the mode change request to an audio sensor (audio I/O device unit) based on a result of the status of the vehicle (see at least: Wang, Paragraphs [0040], [0050], [0067], [0085]; wherein the transmitted confirmation request is reproduced audibly to the driver); 
receive verification of the confirmation request to the mode change request (see at least: Wang, Paragraphs [0050], [0067]); 
initialize a driving transition mode (pending switching state) from the first driving mode to the second driving mode based on the status of the vehicle (see at least: Wang, Paragraphs [0035], [0038], [0041], [0066]); 
set a duration of time to complete the driving transition mode and monitor safety conditions and safety boundaries regarding the vehicle (see at least: Wang, Paragraphs [0039], [0041], [0050], [0065]; wherein it is at least implicit that the processor continuously monitors safety conditions and safety boundaries while in the driving transition mode because transition to the second (autonomous) driving mode may be canceled based on changes in the safety conditions and safety boundaries); and 
in response to adhering to the safety conditions or the safety boundaries within the duration of time, send a switching signal to the control system of the vehicle to switch the vehicle from the first driving mode to the second driving mode (see at least: Wang, Paragraphs [0050], [0067]).
Cumulatively Wang establishes that: (i) the request to switch between driving modes originates from the driver using one or more input devices (see at least: Wang, Paragraph [0038]); (ii) the one or more input devices include an audio I/O device unit having a microphone through which to receive voice commands (see at least: Wang, Paragraphs [0032], [0085]); (iii) the confirmation request is transmitted and reproduced audibly to the driver (see at least: Wang, Paragraph [0040]); and (iv) the overall computing device for performing the disclosed invention includes an audio I/O device unit that facilitates voice-enabled functions including at least voice recognition and voice replication (see at least: Wang, Paragraph [0085]).  As such, Wang discloses the presence of an audio sensor in the form of the audio I/O device unit, and that the confirmation request is transmitted to the audio I/O device unit in order to audibly reproduce the confirmation request to the driver as established above.  Wang, however, does not appear explicit with regards to receive a mode change request from a control signal from one of an audio sensor or a remote communication device to switch the vehicle on a roadway from a first driving mode to a second driving mode, but instead generally discloses, as noted above, that the request originates from a driver through one or more input devices.
Urano teaches receive a mode change request from a control signal from one of an audio sensor or a remote communication device to switch the vehicle on a roadway from a first driving mode to a second driving mode (see at least: Urano, Paragraphs [0043], [0048]; wherein Urano explicitly teaches that the mode change request is a voice input from a driver).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teaching of Urano in the invention of Wang such that the mode change request originating from the driver was through a voice command by way of an audio sensor.  The claim would have been obvious because a particular known technique of allowing a driver to request a driving mode switch through a voice command was recognized as part of the ordinary capabilities of one skilled in the art, and applying the known technique would have yielded predictable results.  Here, as discussed above, Wang discloses an audio sensor (the audio I/O device unit) and discloses that the audio I/O device unit an input device through which to receive voice commands from the driver, and therefore has the necessary components and programming to incorporate the teaching of Urano in that the mode change request is received from a control signal from the audio I/O device unit (audio sensor), with the audio I/O device unit (audio sensor) also having transmitted thereto the confirmation request as disclosed by Wang and as discussed above.
If it is deemed that Wang is not found to explicitly possess or inherently contain the limitation monitor safety conditions and safety boundaries regarding the vehicle while in the driving transition mode, then Kindo is relied upon to teach this feature.  Similar to Wang, Kindo teaches an invention for switching a driving mode of a vehicle from a first driving mode (manual driving mode) to a second driving mode (autonomous driving mode), wherein the switching includes initializing a driving transition mode (see at least: Kindo, Abstract, and Paragraphs [0024], [0029], [0037]-[0038]).  Kindo teaches that while in the driving transition mode, conditions regarding whether or not automated driving is satisfied are continuously monitored (see at least: Kindo, Paragraphs [0040], [0042]), and that such monitoring is used in combination with a duration of time to complete the driving transition mode (see at least: Kindo, Paragraph [0044]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the continuous monitoring technique while in the driving transition mode as taught by Kindo in the invention of Wang (modified Wang) such that the safety conditions and safety boundaries of Wang were continuously being monitored while in the driving transition mode, and in response to adhering to the safety conditions or the safety boundaries within the duration of time, transition to the autonomous driving mode was completed.  The claim would have been obvious because a particular known of continuously monitoring mode switching conditions while in a driving transition mode having a duration of time was recognized as part of the ordinary capabilities of one skilled in the art as taught by Kindo, and applying the known technique would have yielded predictable results of ensuring safety when switching from a manual driving mode to an autonomous driving mode.  

Regarding Claim 13:
Modified Wang teaches the system of claim 12, wherein (see at least: Wang, Paragraphs [0048], [0067]; wherein the language with a strike-through is directed to a non-elected species).

Regarding Claim 16:
Modified Wang teaches the system of claim 13, wherein the processor is further configured to determine whether an autonomous driving system is available for the autonomous driving mode and continuously monitoring the safety conditions (see at least: Wang, Paragraphs [0039], [0041], [0050], [0065], [0067] and the discussion of claim 12 above, wherein an autonomous driving system is available when conditions are satisfied and the autonomous driving system is not available when conditions are not satisfied; also see at least: Kindo, Paragraph [0040] and Fig. 3 along with the discussion of claim 12 above).

Regarding Claim 17:
Wang discloses a vehicle control system (see at least: Wang, Abstract), comprising: 
a processor (see at least: Wang, Paragraphs [0031], [0036]); and 
a memory coupled with and readable by the processor and storing therein a set of instructions, which when executed by the processor, cause the processor to send instructions for switching a driving mode of the vehicle by (see at least: Wang, Paragraphs [0031], [0036], [0080]): 
receiving a mode change request from a control signal from one or more input devices to switch the vehicle on a roadway from a first driving mode to a second driving mode (see at least: Wang, Paragraphs [0031]-[0032], [0036], [0038], [0048], [0063]; wherein a driver requests a mode change from a first driving mode (manual driving mode) to a second driving mode (autonomous driving mode)); 
in response to receiving the mode change request, accessing the status of the vehicle from the one or more sensors (see at least: Wang, Paragraphs [0035], [0038], [0048]-[0049], [0064]); 
transmitting a confirmation request to the mode change request to an audio sensor (audio I/O device unit) based on a result of the status of the vehicle (see at least: Wang, Paragraphs [0040], [0050], [0067], [0085]; wherein the transmitted confirmation request is reproduced audibly to the driver); 
receiving verification of the confirmation request to the mode change request (see at least: Wang, Paragraphs [0050], [0067]); 
initializing a driving transition mode (pending switching state) from the first driving mode to the second driving mode based on the status of the vehicle (see at least: Wang, Paragraphs [0035], [0038], [0041], [0066]); 
setting a duration of time to complete the driving transition mode and monitoring safety conditions and safety boundaries regarding the vehicle (see at least: Wang, Paragraphs [0039], [0041], [0050], [0065]; wherein it is at least implicit that the processor continuously monitors safety conditions and safety boundaries while in the driving transition mode because transition to the second (autonomous) driving mode may be canceled based on changes in the safety conditions and safety boundaries); and 
in response to adhering to the safety conditions or the safety boundaries within the duration of time, sending a switching signal to switch the vehicle from the first driving mode to the second driving mode (see at least: Wang, Paragraphs [0050], [0067]).
Cumulatively Wang establishes that: (i) the request to switch between driving modes originates from the driver using one or more input devices (see at least: Wang, Paragraph [0038]); (ii) the one or more input devices include an audio I/O device unit having a microphone through which to receive voice commands (see at least: Wang, Paragraphs [0032], [0085]); (iii) the confirmation request is transmitted and reproduced audibly to the driver (see at least: Wang, Paragraph [0040]); and (iv) the overall computing device for performing the disclosed invention includes an audio I/O device unit that facilitates voice-enabled functions including at least voice recognition and voice replication (see at least: Wang, Paragraph [0085]).  As such, Wang discloses the presence of an audio sensor in the form of the audio I/O device unit, and that the confirmation request is transmitted to the audio I/O device unit in order to audibly reproduce the confirmation request to the driver as established above.  Wang, however, does not appear explicit with regards to receiving […] a mode change request from a control signal from one of an audio sensor or a remote communication device to switch the vehicle on a roadway from a first driving mode to a second driving mode, but instead generally discloses, as noted above, that the request originates from a driver through one or more input devices.
Urano teaches receiving a mode change request from a control signal from one of an audio sensor or a remote communication device to switch the vehicle on a roadway from a first driving mode to a second driving mode (see at least: Urano, Paragraphs [0043], [0048]; wherein Urano explicitly teaches that the mode change request is a voice input from a driver).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teaching of Urano in the invention of Wang such that the mode change request originating from the driver was through a voice command by way of an audio sensor.  The claim would have been obvious because a particular known technique of allowing a driver to request a driving mode switch through a voice command was recognized as part of the ordinary capabilities of one skilled in the art, and applying the known technique would have yielded predictable results.  Here, as discussed above, Wang discloses an audio sensor (the audio I/O device unit) and discloses that the audio I/O device unit an input device through which to receive voice commands from the driver, and therefore has the necessary components and programming to incorporate the teaching of Urano in that the mode change request is received from a control signal from the audio I/O device unit (audio sensor), with the audio I/O device unit (audio sensor) also having transmitted thereto the confirmation request as disclosed by Wang and as discussed above.
If it is deemed that Wang is not found to explicitly possess or inherently contain the limitation monitoring safety conditions and safety boundaries regarding the vehicle while in the driving transition mode, then Kindo is relied upon to teach this feature.  Similar to Wang, Kindo teaches an invention for switching a driving mode of a vehicle from a first driving mode (manual driving mode) to a second driving mode (autonomous driving mode), wherein the switching includes initializing a driving transition mode (see at least: Kindo, Abstract, and Paragraphs [0024], [0029], [0037]-[0038]).  Kindo teaches that while in the driving transition mode, conditions regarding whether or not automated driving is satisfied are continuously monitored (see at least: Kindo, Paragraphs [0040], [0042]), and that such monitoring is used in combination with a duration of time to complete the driving transition mode (see at least: Kindo, Paragraph [0044]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the continuous monitoring technique while in the driving transition mode as taught by Kindo in the invention of Wang (modified Wang) such that the safety conditions and safety boundaries of Wang were continuously being monitored while in the driving transition mode, and in response to adhering to the safety conditions or the safety boundaries within the duration of time, transition to the autonomous driving mode was completed.  The claim would have been obvious because a particular known of continuously monitoring mode switching conditions while in a driving transition mode having a duration of time was recognized as part of the ordinary capabilities of one skilled in the art as taught by Kindo, and applying the known technique would have yielded predictable results of ensuring safety when switching from a manual driving mode to an autonomous driving mode.  

Regarding Claim 18:
Modified Wang teaches the control system of claim 17, wherein (see at least: Wang, Paragraphs [0048], [0067]; wherein the language with a strike-through is directed to a non-elected species).

Claims 4-5, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2021/0061312 A1, also previously published as WO 2020/181421 A1) in view of Urano et al. (US 2018/0105184 A1) and Kindo et al. (US 2012/0046817 A1) (hereinafter referred to as ‘modified Wang’) as applied to claims 2, 13, and 18, respectively, above, and further in view of Cullinane et al. (U.S. Publication No. 2019/0291746 A1).

Regarding Claim 4:
Modified Wang teaches the method of claim 2, further comprising, confirming, by the processor, that switching standards are satisfied prior to the driving transition mode being initialized for switching from the manual driving mode to the autonomous driving mode (see at least: Wang, Paragraphs [0035], [0037]-[0039], [0048]), but does not appear explicit in that the switching standards being confirmed include an operational design domain (ODD) status, a condition of the vehicle, an autonomous driving function status and an autonomous driving system status.
Similar to at least Wang, Cullinane teaches an invention in which various switching conditions and requirement must be confirmed prior to allowing a vehicle to switch from a manual driving mode to an autonomous driving mode (see at least: Cullinane, Abstract and Fig. 10).  Cullinane teaches that the various switching conditions and requirements that are confirmed include an operational design domain (ODD) status (e.g., whether the vehicle is currently driving in an area pre-approved for initiating the autonomous mode, whether the vehicle is currently driving in a lane pre-approved for initiating the autonomous mode, whether the vehicle is at least some pre-determined minimum distance from other vehicles or moving objects in the roadway, whether the vehicle can be driving in the autonomous mode for a minimum period of time before a switch to manual mode is required, whether the vehicle is designed for autonomous driving in a current environment), a condition of the vehicle (e.g., whether the vehicle has met minimum maintenance standards (for example, oil changes are up to date), whether the vehicle's tires are properly inflated), an autonomous driving function status (e.g., whether the vehicle's actual location agrees with the vehicle's location relative to the detailed map information, whether data received from the sensors of the detection system agrees with the corresponding detailed map information) and an autonomous driving system status (e.g., whether the various features of the autonomous driving system of vehicle are working properly) (see at least: Cullinane, Paragraphs [0005], [0062], [0064], [0068]-[0070], [0073]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Cullinane in the invention of modified Wang such that the various switching conditions and requirements as taught by Cullinane were part of the switching standards confirmed by Wang prior to initializing the driving transition mode.  The claim would have been obvious because a particular known technique of confirming the various status recited in the claim prior to permitting a handover process from a manual driving mode to an autonomous driving mode was recognized as part of the ordinary capabilities of one skilled in the art, and applying the known technique would have yielded predictable results of ensuring a safe and smooth driving mode switch as required by Wang (see at least: Wang, Paragraph [0035]).  Furthermore, one would have been motivated to incorporate the teachings of Cullinane because it would have ensured that both the driver and the vehicle’s computer are assured that it is safe to switch driving modes, thereby also ensuring the driver’s safety and comfort (see at least: Cullinane, Abstract and Paragraph [0093]).  

Regarding Claim 5:
Modified Wang teaches the method of claim 4, further comprising, determining, by the processor, whether an autonomous driving system is available for the autonomous driving mode and continuously monitoring the safety conditions (see at least: Wang, Paragraphs [0039], [0041], [0050], [0065], [0067] and the discussion of claim 1 above, wherein an autonomous driving system is available when conditions are satisfied and the autonomous driving system is not available when conditions are not satisfied; also see at least: Kindo, Paragraph [0040] and Fig. 3 along with the discussion of claim 1 above).

Regarding Claim 15:
Wang discloses, or alternatively modified Wang teaches, the system of claim 13, wherein the processor is further configured to confirm that switching standards are satisfied prior to the driving transition mode being initialized for switching from the manual driving mode to the autonomous driving mode (see at least: Wang, Paragraphs [0035], [0037]-[0039], [0048]), but does not appear explicit in that the switching standards being confirmed include an operational design domain (ODD) status, a condition of the vehicle, an autonomous driving function status and an autonomous driving system status. 
Similar to at least Wang, Cullinane teaches an invention in which various switching conditions and requirement must be confirmed prior to allowing a vehicle to switch from a manual driving mode to an autonomous driving mode (see at least: Cullinane, Abstract and Fig. 10).  Cullinane teaches that the various switching conditions and requirements that are confirmed include an operational design domain (ODD) status (e.g., whether the vehicle is currently driving in an area pre-approved for initiating the autonomous mode, whether the vehicle is currently driving in a lane pre-approved for initiating the autonomous mode, whether the vehicle is at least some pre-determined minimum distance from other vehicles or moving objects in the roadway, whether the vehicle can be driving in the autonomous mode for a minimum period of time before a switch to manual mode is required, whether the vehicle is designed for autonomous driving in a current environment), a condition of the vehicle (e.g., whether the vehicle has met minimum maintenance standards (for example, oil changes are up to date), whether the vehicle's tires are properly inflated), an autonomous driving function status (e.g., whether the vehicle's actual location agrees with the vehicle's location relative to the detailed map information, whether data received from the sensors of the detection system agrees with the corresponding detailed map information) and an autonomous driving system status (e.g., whether the various features of the autonomous driving system of vehicle are working properly) (see at least: Cullinane, Paragraphs [0005], [0062], [0064], [0068]-[0070], [0073]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Cullinane in the invention of modified Wang such that the various switching conditions and requirements as taught by Cullinane were part of the switching standards confirmed by Wang prior to initializing the driving transition mode.  The claim would have been obvious because a particular known technique of confirming the various status recited in the claim prior to permitting a handover process from a manual driving mode to an autonomous driving mode was recognized as part of the ordinary capabilities of one skilled in the art, and applying the known technique would have yielded predictable results of ensuring a safe and smooth driving mode switch as required by Wang (see at least: Wang, Paragraph [0035]).  Furthermore, one would have been motivated to incorporate the teachings of Cullinane because it would have ensured that both the driver and the vehicle’s computer are assured that it is safe to switch driving modes, thereby also ensuring the driver’s safety and comfort (see at least: Cullinane, Abstract and Paragraph [0093]).  

Regarding Claim 20:
Modified Wang teaches the control system of claim 18, further comprising confirming that switching standards are satisfied prior to the driving transition mode being initialized for switching from the manual driving mode to the autonomous driving mode (see at least: Wang, Paragraphs [0035], [0037]-[0039], [0048]), but does not appear explicit in that the switching standards being confirmed include an operational design domain (ODD) status, a condition of the vehicle, an autonomous driving function status and an autonomous driving system status. 
Similar to at least Wang, Cullinane teaches an invention in which various switching conditions and requirement must be confirmed prior to allowing a vehicle to switch from a manual driving mode to an autonomous driving mode (see at least: Cullinane, Abstract and Fig. 10).  Cullinane teaches that the various switching conditions and requirements that are confirmed include an operational design domain (ODD) status (e.g., whether the vehicle is currently driving in an area pre-approved for initiating the autonomous mode, whether the vehicle is currently driving in a lane pre-approved for initiating the autonomous mode, whether the vehicle is at least some pre-determined minimum distance from other vehicles or moving objects in the roadway, whether the vehicle can be driving in the autonomous mode for a minimum period of time before a switch to manual mode is required, whether the vehicle is designed for autonomous driving in a current environment), a condition of the vehicle (e.g., whether the vehicle has met minimum maintenance standards (for example, oil changes are up to date), whether the vehicle's tires are properly inflated), an autonomous driving function status (e.g., whether the vehicle's actual location agrees with the vehicle's location relative to the detailed map information, whether data received from the sensors of the detection system agrees with the corresponding detailed map information) and an autonomous driving system status (e.g., whether the various features of the autonomous driving system of vehicle are working properly) (see at least: Cullinane, Paragraphs [0005], [0062], [0064], [0068]-[0070], [0073]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Cullinane in the invention of modified Wang such that the various switching conditions and requirements as taught by Cullinane were part of the switching standards confirmed by Wang prior to initializing the driving transition mode.  The claim would have been obvious because a particular known technique of confirming the various status recited in the claim prior to permitting a handover process from a manual driving mode to an autonomous driving mode was recognized as part of the ordinary capabilities of one skilled in the art, and applying the known technique would have yielded predictable results of ensuring a safe and smooth driving mode switch as required by Wang (see at least: Wang, Paragraph [0035]).  Furthermore, one would have been motivated to incorporate the teachings of Cullinane because it would have ensured that both the driver and the vehicle’s computer are assured that it is safe to switch driving modes, thereby also ensuring the driver’s safety and comfort (see at least: Cullinane, Abstract and Paragraph [0093]).  

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2021/0061312 A1, also previously published as WO 2020/181421 A1), Urano et al. (US 2018/0105184 A1), Kindo et al. (US 2012/0046817 A1), and Cullinane et al. (US 2019/0291746 A1) (hereinafter referred to as ‘modified Wang’) as applied to claim 5 above, and further in view of Ishioka (U.S. Publication No. 2019/0317506 A1).

Regarding Claim 6:
Modified Wang teaches the method of claim 5, wherein the driving transition mode is a type in which inputs received from the driver and a vehicle controller are combined using control weights (see at least: Wang, Paragraphs [0035], [0042]), but does not appear explicit with regards to wherein when it is determined that the autonomous driving system is unavailable for the autonomous driving mode during the driving transition mode, increasing a transition time for the duration of time to complete the driving transition mode.
Ishioka teaches an alternative type of driving transition mode (a reservation mode) when switching from a manual driving mode to an autonomous driving mode (see at least: Ishioka, Abstract, Paragraph [0102], and Fig. 10).  Here, Ishioka teaches receiving a mode change request from a driver to switch the vehicle on a roadway from a manual driving mode to an autonomous driving mode; in response to receiving the mode change request, accessing a status of the vehicle; initializing a driving transition mode (a reservation mode) from the manual driving mode to the autonomous driving mode based on the status of the vehicle; wherein a duration time to complete the driving transition mode is set, and conditions regarding the vehicle are monitored while in the driving transition mode; and in response to adhering to the conditions within the duration of time, switching the vehicle from the manual driving mode to the autonomous driving mode (see at least: Ishioka, Paragraphs [0099], [0100], [0102], [0103], and Fig. 10).  Ishioka further teaches that when it is determined that the autonomous driving system is unavailable for the autonomous driving mode during the driving transition mode, increasing a transition time for the duration of time to complete the driving transition mode (see at least: Ishioka, Paragraph [0103] and Fig. 10; wherein the time spent in the reservation mode increases when the autonomous driving system is unavailable, i.e., that conditions are not satisfied that permit safe transition into the autonomous driving mode).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Ishioka in the invention of modified Wang - in particular to have replaced the type of driving transition mode of Wang with the type of driving transition mode as taught by Ishioka.  One would have been motivated to utilize the driving transition mode of Ishioka because it would have allowed for delaying a complete transition to the autonomous driving mode when all conditions are not immediately satisfied but would have been anticipated to be satisfied soon, thereby improving user experience and convenience by not requiring a driver to continuously request an autonomous driving mode when desired, thereby determining start of autonomous driving more appropriately while also preventing switching to the autonomous driving mode from being performed at a time when the driver forgets his/her initial request by setting the duration of time in which transition should occur (see at least: Ishioka, Paragraphs [0106]-[0107]).  Here, it is noted that the teaching and motivation of claim 4 above are equally applicable with regards to the driving transition mode of Ishioka because, prior to initializing the reservation mode, confirmation must be made that switching condition (including those taught by Cullinane) are either satisfied or anticipated to be satisfied at a certain point in time in the future (see at least: Ishioka, Paragraph [0102]), and that a continuous determination is made while in the reservation mode regarding whether an autonomous driving system is available for the autonomous driving mode and continuously monitor safety conditions (see at least: Ishioka, Paragraphs [0103] and Fig. 10). 

Regarding Claim 7:
Modified Wang teaches the method of claim 6, wherein when the duration of time to complete the driving transition mode has reached a predetermined threshold value, aborting, by the processor, the driving transition mode and maintaining the manual driving mode (see at least: Ishioka, Paragraph [0105]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yu et al. (US 2020/0180659 A1) teaches at least confirming an operational design domain status (determining that a current driving scenario satisfies an autonomous driving capability of the vehicle) prior to allowing transition to an autonomous driving mode from a manual driving mode (see at least: Yu, Abstract, and Paragraphs [0054], [0058]-[0062], [0099]-[0100]).  
Urano et al. (US 2018/0105184 A1) teaches an invention directed to transitioning or switching a driving mode of a vehicle, wherein the transitioning/switching procedure includes at least the following: receiving a mode change request from a control signal to switch the vehicle on a roadway from a first driving mode to a second driving mode (a driver requests switching from a manual driving mode to an automatic driving mode); in response to receiving the mode change request, accessing the status of the vehicle from one or more sensors (vehicle state information is accessed in order to identify whether at least first automatic driving mode conditions are satisfied or at least first transition mode execution conditions are satisfied); initializing a driving transition mode from the first driving mode to the second driving mode based on the status of the vehicle (when automatic driving mode conditions are not satisfied but transition mode execution conditions are satisfied, a transition mode is initialized); monitoring safety conditions and safety boundaries regarding the vehicle during the transition mode (continuously monitoring a plurality of conditions in order to determine whether automatic driving mode conditions have been satisfied); and in response to adhering to the safety conditions or the safety boundaries while in the transition mode, sending a switching signal to the control system of the vehicle to switch the vehicle from the first driving mode to the second driving mode (when the automatic driving mode conditions have been satisfied, switching to the automatic driving mode is completed) (see at least: Urano, Paragraphs [0043], [0068]-[0076], [0104], [0201]-[0204]).
Nunobiki (US 2021/0107525 A1) teaches various conditions that must be confirmed prior to permitting transition from a manual driving mode to an autonomous driving mode (see at least: Nunobiki, Paragraphs [0011], [0014]-[0015], [0027]).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADEEM N ODEH whose telephone number is (571)272-8925. The examiner can normally be reached M-F, 9 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571.272.2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nadeem Odeh/Primary Examiner, Art Unit 3669